OPINION

Per Curiam:

While respondents’ original complaint against appellants remained pending, appellants filed a motion for an order assessing damages allegedly caused by injunctions previously entered in the action and dissolved. The district court denied appellants’ motion, and denied respondents’ motion for attorneys’ fees incurred in resisting it. The court also later denied a motion by appellants, which requested a change of its original order. The court made no determination, pursuant to NRCP 54(b), that there was no just reason for delay, and made no express direction for the entry of judgment.
We perceive no proper way to distinguish this case from our prior decisions, holding that the absence of the determination and direction contemplated by NRCP 54(b), where requisite, is a jurisdictional defect. See, for example: Donoghue v. Rosepiler, 83 Nev. 251, 427 P.2d 956 (1967); Wilmurth v. State, 79 Nev. 490, 387 P.2d 251 (1963).
The appeals and cross-appeal must be dismissed.